DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being antic pated by WIPO document WO 2018/092390 to Mukaide et al. (Mukaide)(see attached English language machine translation).
Mukaide discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
A valve opening-closing timing control apparatus (figures 1 and 4-6) comprising: 
11) that rotates about a rotation axis (“X”) synchronously with a crankshaft (1) of an internal-combustion engine (“E”); 
a driven-side rotor (20) that is arranged on an inner side of the driving-side rotor (11) coaxially with the rotation axis (“X”) and rotates integrally with a camshaft (2, via bolt 23) for valve (2B) opening and closing of the internal- combustion engine; and 
a phase adjustment mechanism that sets a relative rotation phase between the driving-side rotor (11) and the driven-side rotor (20), by using drive force of an electric actuator (“M”), wherein the phase adjustment mechanism includes an output gear (25) disposed on the driven-side rotor (20) coaxially with the rotation axis (“X”), an input gear (30) rotating about an eccentric axis (“Y”) in an orientation parallel with the rotation axis (“X”), having a number of teeth less than the output gear (25)(see translation page 5, ¶5), being arranged coaxially with the eccentric axis (“Y”), and being connected to the driving-side rotor (11) via an Oldham coupling (40 or Cx), and a cylindrically shaped eccentric member (26) supporting, on an inner side of the input gear (30, supported via bearing 29), the input gear (30) in such a way as to cause the input gear (30) to rotate about the eccentric axis (“Y”), and is configured in such a way as to cause the eccentric axis (“Y”) to revolve by means of rotation of the eccentric member (26) driven by drive force of the electric actuator and change a meshing position of the output gear (25) and the input gear (30; translation page 5, ¶2-6), 
the Oldham coupling (40 or Cx) has an engagement arm (42 or 43) projecting in a radially outward direction with the rotation axis (“X”) as a center, 
at least either of the driving-side rotor (11) and the input gear (30) has an engagement portion (11a on the driving-side rotor 11 or 30T on the input gear 30) with (40 or Cx), 
the engagement arm (42 or 43) has a pair of arm flat surface portions (42 includes flat surface portions A in figure 1 below or 43 has flat surface portions 43a) perpendicular to a rotational direction of the driving-side rotor (11), 
the engagement portion (11a on the driving-side rotor 11 or 30T on the input gear 30) has a pair of engagement flat surface portions (11a on the driving-side rotor 11 or B in figure 2 below on 30T on the input gear 30) that the pair of arm flat surface portions face in a sliding contact manner (see the engagement of these components in figure 4), and 
each of the arm flat surface portions (A in figure 1 below or 43a) is configured in such a way as to be, within a range in which one of the pair of arm flat surface portions (A in figure 1 below or 43a) slides with respect to one of the engagement flat surface portions (11a or B in figure 2 below) that the arm flat surface portion (A in figure 1 below or 43a) faces, always in contact with an entirety of an overlapping portion (under the broadest reasonable interpretation, the overlapping portion can be defined as the portion of the engagement flat surface portion that contacts the arm flat surface portion that may change in size with the movement of the Oldham coupling but that remains in physical contact with the arm flat surface portion) of the engagement flat surface portion (11a or B in figure 2 below) with the arm flat surface portion (A in figure 1 below or 43a) when the arm flat surface portion (A in figure 1 below or 43a) and the engagement flat surface portion (11a or B in figure 2 below) are viewed from a direction that is perpendicular to a sliding direction of the Oldham coupling (40 or Cx) and in A in figure 1 below or 43a) and the engagement flat surface portion (11a or B in figure 2 below) overlap each other (as indicated in translation page 6, ¶4 and ¶10 the engagement arm and the engagement portions remained engaged/overlap through the operation of the valve opening-closing timing control apparatus in order for the driving-side rotor 11 and input gear 30 to maintain proper orientation to each other despite the rotation of the eccentric member and the driven-side rotor 22; also, this is the inherent function of the Oldham coupling 40 since it maintains the orientation (via continuous overlapping of the arm flat surface portion and the engagement flat surface portion) of the driving-side rotor 11 to the input gear 30 through input gear 30 oscillation).  

    PNG
    media_image1.png
    627
    613
    media_image1.png
    Greyscale

Figure 1 - from Mukaide, figure 4, annotated by the examiner

    PNG
    media_image2.png
    307
    355
    media_image2.png
    Greyscale

Figure 2 - from Mukaide, figure 5, annotated by the examiner

Regarding claim 3 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
The valve opening-closing timing control apparatus according to claim 1, wherein 
a pair of the arm flat surface portions (figure 5, element 43a) are both inner side surfaces of an engagement recessed portion formed in the engagement arm (43), 
the engagement portion is a protrusion (figure 5, element 30T) being formed on the input gear (30) and projecting in a direction along the rotation axis (“X”), 
a pair of the engagement flat surface portions (see figure 2 above, element B) of the engagement portion (30T) are both outer side surfaces of the protrusion (see figure 2 above), and 
each of the engagement flat surface portions has a portion that, in a range in which one of the arm flat surface portions that the engagement flat surface portion faces slides in a direction along the rotation axis (“X”) (as indicated in translation page 6, ¶4 and ¶10 the engagement arm and the engagement portions remained engaged/overlap through the operation of the valve opening-closing timing control apparatus), always protrudes in a direction along the rotation axis (“X”) beyond the arm flat surface portion (see figure 3 below, element C which shows 30T protruding beyond 40 or Cx which is held in place by plate 12 and further this position is maintained since the 30T does not move in the X axis direction during operation indicating it will maintain the position in the in the X axis extending/protruding beyond the arm flat surface portion).  

    PNG
    media_image3.png
    970
    400
    media_image3.png
    Greyscale

Figure 3 - from Mukaide, figure 1, annotated by the examiner
Regarding claim 4:
The valve opening-closing timing control apparatus according to claim 3 further comprising 
a front plate (figure 1, element 12) fixed to the driving-side rotor (11; via 13) on a far side (see figure 1) from the camshaft (2) with respect to the Oldham coupling (40 or Cx) in a direction along the rotation axis (“X”), wherein 
a plurality of the engagement portions (30T, see figure 5 which shows 2) are disposed on the input gear (30) at positions that face each other with the eccentric axis (“Y”) interposed between the positions among positions in radial directions with the eccentric axis (“Y”) as a center (see figure 5 which shows 2 engagement portions with the eccentric axis “Y” (as shown in figure 1) in the center of the 2 engagement portions radially), and 
the front plate (figure 1, element 12) has a retreat portion (figure 1, element 12a) formed at a part facing each of the engagement portions, the retreat portion avoiding the front plate coming into contact with the engagement portion (see figure 1 and 5; figure 5 shows the retreat portion 12 which extends around 12b in a plus shaped fashion).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaide.
Regarding claim 2 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
Mukaide discloses:
The valve opening-closing timing control apparatus according to claim 1, wherein 
a pair of the arm flat surface portions (flat surface portions A in figure 1 above) are both outer side surfaces of the engagement arm (42), 
the engagement portion is a groove (11a as shown in figure 5) being formed in the driving-side rotor (11) and penetrating in a radial direction, 
a pair of the engagement flat surface portions (11a as shown in figure 4) of the engagement portion are both inner side surfaces of the groove (see figure 4), and
each of the arm flat surface portions (flat surface portions A in figure 1 above) has a portion that, in a range in which the arm flat surface portion slides in a radial direction with respect to one of the engagement flat surface portions (11a as shown in figure 4) that the arm flat surface portion faces, protrudes in the radially outward direction within the engagement flat surface portion (see figure 4 which shows the arm flat surface portions (A in figure 1 above) extending within the groove 11a).  

Mukaide fails to disclose:
always protrudes in the radially outward direction beyond the engagement flat surface portion (emphasis added by the examiner).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukaide by modifying the length of the arm flat surface portions (Mukaide, flat surface portions A in figure 1 above) to always extend beyond the engagement flat surface portion as an obvious matter of design choice. Further, “Each of the arm flat surface portions has a portion that … always protrudes in the radially outward direction beyond the engagement flat surface portion” (emphasis added by the examiner) appears to lack criticality after review of the applicants disclosure (disclosed specification ¶0080, 0082 and 0087 only indicate that the arm flat surface portions extend beyond but not why it is critical) since there is nothing indicating how this greater length of the arm flat surface portions is critical.
Regarding claim 5 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
Mukaide discloses:
The valve opening-closing timing control apparatus according to claim 1, wherein 
the engagement arm includes a first engagement arm (42), and a second engagement arm (43) orthogonal to a projecting direction of the first engagement arm (42), 
see figure 4 below, element E) formed in the driving-side rotor (11) and engaged with the first engagement arm (42), and a second engagement portion (figure 5, element 30T) formed on the input gear (30) and engaged with the second engagement arm (43), 
a pair of first arm flat surface portions (see figure 4 below, element D) that are a pair of the arm flat surface portions of the first engagement arm (42) are both outer side surfaces of the first engagement arm (42), 
the first engagement portion (see figure 4 below, element E) is a groove (11a) being formed in the driving-side rotor (11) and penetrating in a radial direction, 
a pair of first engagement flat surface portions (see figure 4 below, element E) that are a pair of the engagement flat surface portions of the first engagement portion (see figure 4 below, element E) are both inner side surfaces of the groove (11a), 
a pair of second arm flat surface portions (see figure 4 below, element G) that are a pair of the arm flat surface portions of the second engagement arm (43) are both inner side surfaces of an engagement recessed portion (recess form by G in figure 4 below) formed in the second engagement arm (43), 
the second engagement portion is a protrusion (30T as shown in figure 5) being formed on the input gear (30) and projecting in a direction along the rotation axis (“X”), 
a pair of second engagement flat surface portions (see figure 4 below, element F) that are a pair of the engagement flat surface portions of the second engagement portion (30T) are both outer side surfaces of the protrusion (30T), 
each of the first arm flat surface portions (see figure 4 below, element D) has a portion that, in a range in which the first arm flat surface portion slides in a radial see figure 4 below, element E) that the first arm flat surface portion faces, protrudes in the radially outward direction into the first engagement flat surface portion (see figure 4 below which shows D protruding into element E), and 
each of the second engagement flat surface portions (see figure 4 below, element F) has a portion that, in a range in which one of the second arm flat surface portions (see figure 4 below, element G) that the second engagement flat surface portion faces slides in a direction along the rotation axis, always protrudes in a direction along the rotation axis beyond the second arm flat surface portion (see figure 3 above, element C which shows 30T protruding beyond 40 or Cx which is held in place by plate 12 and further this position is maintained since the 30T does not move in the X direction during operation indicating it will maintain the position in the in the X axis).  
 
 Mukaide fails to disclose:
Each of the first arm flat surface portions has a portion that, in a range in which the first arm flat surface portion slides in a radial direction with respect to one of the first engagement flat surface portions that the first arm flat surface portion faces, always protrudes in the radially outward direction beyond the first engagement flat surface portion (emphasis added by the examiner).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukaide by modifying the length of the first arm flat surface portions (Mukaide, flat surface portions A in figure 1 above) to always extend beyond the first engagement flat surface portion as an obvious matter of design choice. Further, “Each of always protrudes in the radially outward direction beyond the first engagement flat surface portion” (emphasis added by the examiner) appears to lack criticality after review of the applicants disclosure (disclosed specification ¶0080, 0082 and 0087 only indicate that the arm flat surface portions extend beyond but not why it is critical) since there is nothing indicating how this greater length of the first arm flat surface portions is critical.

    PNG
    media_image4.png
    790
    784
    media_image4.png
    Greyscale
 
Figure 4- from Mukaide, figure 4, annotated by the examiner

	
Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 claim 1 rejection:
an entirety of an overlapping portion of the engagement flat surface portion with the arm flat surface portion when the arm flat surface portion” (emphasis added by the examiner) to claim that the arm flat surface portions (42a in figure 6 of the disclosure) extends beyond the engagement flat surface portions (11d). However, as claimed the reference still reads on the claims since the “overlapping portion” is not defined and could be interpreted to read on the area/range that the arm flat surface portions and the engagement flat surface portions make contact even if the area/range these two surfaces contact each other fluctuates through operation of the apparatus/device. With this interpretation, these two structures remain in contact throughout the oscillation of the Oldham coupling if the overlapping portion is interpreted as the portion of the arm flat surface portions and the engagement flat surface portions that contact. For this reason, the above rejection is maintained. Further, even if the applicant could amend the claim to better indicate that the arm flat surface portions protrude beyond an end of the engagement flat surface portions throughout operation of the apparatus/device, the office still believes this reference would read on the claim since this appears to be only a shape difference between the arm flat surface portions of the reference and the applicants disclosed invention (the arm flat surface portions are longer than the references) and would not distinguish the claims from the prior art (MPEP 2144.04 IV B). For this reason, the above rejection is maintained.

Regarding the claim objections:
	The applicant’s amendments to the claims have addressed the claim objections and for this reason they are withdrawn.

Regarding the 35 USC 112(b) claim rejections:
	The applicant’s amendments to the claims have addressed the claim rejections and for this reason they are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746